             Case 2:14-cv-01119-RFB-GWF Document 57 Filed 09/07/21 Page 1 of 4


 1   AARON D. FORD
       Attorney General
 2   Katrina A. Samuels (Bar. No. 13394)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   (702) 486-3770 (phone)
     (702) 486-2377 (fax)
 6   KSamuels@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   ALLEN S. HEUSNER,                                          Case No. 2:14-cv-01119-RFB-GWF
11            Petitioner,                                      UNOPPOSED MOTION FOR
                                                               ENLARGEMENT OF TIME
12     vs.                                                 TO FILE RESPONSE TO HEUSNER’S
                                                         SECOND AMENDED PETITION FOR WRIT
13   DWIGHT NEVEN, et al.,                                  OF HABEAS CORPUS (ECF NO. 44)
14            Respondents.                                               (FIRST REQUEST)
15

16           Respondents move this Court for an enlargement of time from the current due date of September

17   7, 2021, in which to file their Response to Heusner’s Second Amended Petition for Writ of Habeas Corpus

18   (ECF No. 44). This Motion is made pursuant to FED. R. CIV. P. 6(b) and Rule 6-1 of the Local Rules of

19   Practice and is based upon the attached declaration of counsel.

20           This is the first enlargement of time sought by Respondents and is brought in good faith and not

21   for the purpose of delay.

22           DATED: September 2, 2021.

23                                                       Submitted by:

24                                                       AARON D. FORD
                                                         Attorney General
25
                                                         By: /s/ Katrina A. Samuels
26                                                           Katrina A. Samuels (Bar. No. 13394)
                                                             Deputy Attorney General
27

28


                                                        1
             Case 2:14-cv-01119-RFB-GWF Document 57 Filed 09/07/21 Page 2 of 4


 1                                 DECLARATION OF KATRINA A. SAMUELS

 2   STATE OF NEVADA                   )
                                       ) ss.
 3   COUNTY OF CLARK                   )
 4           I, Katrina A. Samuels, being first duly sworn under oath, depose and state as follows:

 5           1.         I am an attorney licensed to practice law in all courts within the State of Nevada and am

 6   employed as a Deputy Attorney General in the Office of the Nevada Attorney General. I have been

 7   assigned to represent Respondents in Allen S. Heusner v. Dwight Neven, et al., Case No. 2:14-cv-01119-

 8   RFB-GWF, and as such, have personal knowledge of the matters contained herein.

 9           2.         This Motion is made in good faith and not for the purpose of delay.

10           3.         The Response to Heusner’s Second Amended Petition is currently due on September 7,

11   2021.

12           4.         I have been unable with due diligence to timely complete the Response.

13           5.         In the past few months, Respondents filed a response to a motion to strike due July 1, 2021

14   (Mario Herrada-Gonzalez v. Jerry Howell, et. al., Case No. 2:20-cv-01013-GMN-DJA); a supplemental

15   brief in the Ninth Circuit Court of Appeals due July 16, 2021 (Peter J. Munoz, Jr., v. Gregory Smith, et

16   al., No. 20-16327); an opening brief in the Nevada Supreme Court due July 29, 2021 (In the Matter of

17   the Application of Breck Warden Smith for a Writ of Habeas Corpus, No. 82696); a motion to dismiss

18   due August 2, 2021 (Sanjiv N. Daveshwar v. Garrett, et al., Case No. 3:20-cv-00612-MMD-CLB); a

19   response to a motion for discovery due August 13, 2021 (Evaristo N. Rodriguez v. Tim Garrett et al.,

20   Case No. 3:20-cv-00691-MMD-CLB); and an answer due August 19, 2021 (Harold Cordova v. Isidro

21   Baca, et al., Case No. 3:19-cv-00388-MMD-CLB). Respondents also have a second supplemental brief

22   in the Ninth Circuit Court of Appeals due September 8, 2021 (Peter J. Munoz, Jr., v. Gregory Smith, et

23   al., No. 20-16327).

24           6.         Due to these instantaneous deadlines, I request a 45-day enlargement of time, up to and

25   including October 22, 2021, to file our Response.

26           7.         I communicated with counsel for Heusner regarding this extension and she does not object

27   to this request.

28   ///


                                                             2
          Case 2:14-cv-01119-RFB-GWF Document 57 Filed 09/07/21 Page 3 of 4


 1         8. Based on the foregoing, I respectfully request an enlargement of time of 45 days from the

 2   current due date, up to and including October 22, 2021, to file the Response to Heusner’s Second

 3   Amended Petition.

 4         I declare under penalty of perjury that the foregoing is true and correct.

 5         Executed on this 2nd day of September 2021.

 6                                                              /s/ Katrina A. Samuels
                                                         Katrina A. Samuels (Bar No. 13394)
 7                                                       Deputy Attorney General
 8
                                                      IT IS SO ORDERED:
 9

10

11                                                  __________________________
12
                                                    RICHARD F. BOULWARE, II
                                                    United States District Judge
13
                                                    DATED this 4th day of September, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
           Case 2:14-cv-01119-RFB-GWF Document 57 Filed 09/07/21 Page 4 of 4


 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing Unopposed Motion For Enlargement Of

 3   Time To File Response To Heusner’s Second Amended Petition For Writ Of Habeas Corpus (ECF No.

 4   44) (First Request) with the Clerk of the Court by using the CM/ECF system on September 2, 2021.

 5          The following participants in this case are registered CM/ECF users and will be served by the

 6   CM/ECF system:

 7          Alicia R. Intriago, Esq.
            Assistant Federal Public Defender
 8          411 East Bonneville Avenue, Suite 250
            Las Vegas, NV 89101
 9          Alicia_Intriago@fd.org@fd.org
10          Jonathan M. Kirshbaum, Esq.
            Assistant Federal Public Defender
11          411 East Bonneville Ave., Suite 250
            Las Vegas, NV 89101
12          Jonathan_Kirshbaum@fd.org
13
                                                    /s/ M. Landreth
14                                                An employee of the Office of the Attorney General
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        4
